                    3:20-cv-03064-SEM-TSH # 15   Page 1 of 3
                                                                                     E-FILED
                                                        Friday, 15 January, 2021 02:44:42 PM
                                                                Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
      CENTRAL DISTRICT OF ILLINOIS, SPRINGFIELD DIVISION

PATRICIAL BEDNARCHIK,               )
                                    )
            Plaintiff,              )
                                    )
      v.                            )     Case No. 20-cv-3064
                                    )
COMMISSIONER OF                     )
SOCIAL SECURITY,                    )
                                    )
            Defendant.              )

                                  OPINION

TOM SCHANZLE-HASKINS, U.S. MAGISTRATE JUDGE:

      This Court ordered Plaintiff Patricia Bednarchik to file by January 31,

2021 a Motion for Summary Judgment as required by Local Rule 8.1(E).

Text Order entered 12/30/2020 (Text Order). On January 14, 2021,

Plaintiff Bednarchik filed a copy of the three documents that this Court sent

to her: the Text Order, this Court’s Order Concerning Consent to Magistrate

Judge (d/e 12), and a copy of Local Rule 8.1(E). Plaintiff’s Filing of

January 14, 2021 (d/e 14) (Plaintiff’s Filing). Bednarchik also included two

documents from the Social Security Administration: a Notice of Change in

Benefits dated February 24, 2015, and the first page of a two-page

document identified at the top as “Benefit & Payment Details, my Social

Security” apparently printed off the Social Security website. Each of these

                                 Page 1 of 3
                   3:20-cv-03064-SEM-TSH # 15       Page 2 of 3




five documents has handwritten notations, primarily check marks, circles,

and asterisks. See Plaintiff’s Filing.

      Plaintiff’s Filing does not comply with the order in the Text Order to

file a Motion for Summary Judgment. Plaintiff must file a Motion for

Summary Judgment. In the context of this case, a Motion for Summary

Judgment is a written argument signed by Plaintiff Bednarchik in which she

explains why the Decision of the Administrative Law Judge dated

November 15, 2018 (Decision) should be reversed. The Defendant

Commissioner of Social Security has filed a certified record of the

proceedings in her case before the Social Security Administration (d/e 11)

(Record). The Decision is on pages 11-14 of the Record. Plaintiff must

base her arguments in her Motion for Summary Judgment on the evidence

in the Record (with citations to the specific pages in the Record where the

evidence appears) and the relevant laws, regulations, administrative

rulings, and regulatory guides.

      The fact that Plaintiff Patricia Bednarchik filed Plaintiff’s Filing

demonstrates that she wants to proceed with this case. The Court,

therefore, will give Plaintiff Bednarchik additional time to prepare and file a

Motion for Summary Judgment.




                                   Page 2 of 3
                  3:20-cv-03064-SEM-TSH # 15     Page 3 of 3




      THEREFORE, this Court hereby amends the Text Order entered

December 30, 2020, and gives Plaintiff Patricia Bednarchik an extension of

time until February 15, 2021 to file a Motion for Summary Judgment. If

Plaintiff Bednarchik does not file a Motion for Summary Judgment by

February 15, 2021, this matter will be subject to dismissal for want of

prosecution.

ENTER: January 15, 2021

                            s/ Tom Schanzle-Haskins
                            TOM SCHANZLE-HASKINS
                        UNITED STATES MAGISTRATE JUDGE




                                 Page 3 of 3
